         Case 1:18-cr-00207-NONE-SKO Document 543 Filed 06/17/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-207-NONE
12                                Plaintiff,            STIPULATION TO CONTINUE SENTENCING
                                                        HEARING; ORDER
13                         v.
                                                        DATE: June 25, 2021
14   DENIS BARRERA-PALMA,                               TIME: 9:00 a.m.
                                                        COURT: Hon. Dale A. Drozd
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate to continue the sentencing hearing, currently set

20 for June 25, 20221, to July 16, 2021, at 9:30 a.m. Counsel for the defendant has worked diligently to
21 research and file a sentencing memorandum in this case, but he needs additional time to finalize the

22 sentencing memorandum given the complex legal issues in this sentencing hearing.

23          IT IS SO STIPULATED.

24

25

26
27

28

      STIPULATION TO CONTINUE SENTENCING HEARING        1
30
         Case 1:18-cr-00207-NONE-SKO Document 543 Filed 06/17/21 Page 2 of 2

     Dated: June 16, 2021                               PHILLIP A. TALBERT
 1                                                      Acting United States Attorney
 2
                                                        /s/ ROSS PEARSON
 3                                                      ROSS PEARSON
                                                        Assistant United States Attorney
 4

 5
     Dated: June 16, 2021                               /s/ MARK BROUGHTON
 6                                                      MARK BROUGHTON
 7                                                      Counsel for Defendant
                                                        DENIS BARRERA-PALMA
 8                                                      (Authorized by email on June
                                                        16, 2021)
 9
10

11
                                          FINDINGS AND ORDER
12
     IT IS SO ORDERED.
13

14     Dated:     June 16, 2021
                                                   UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE SENTENCING HEARING    2
30
